Citation Nr: 1121837	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-34 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenic affect disorder, and depression, to include as secondary to right ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was held in January 2008 at the Nashville RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a video-conference hearing in connection with the current claims as well.  The video-conference hearing was subsequently scheduled and held in August 2008.  The appellant testified at that time and the hearing transcript is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenic affect disorder, and depression, to include as secondary to right ear hearing loss, and entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's type II diabetes was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for type II diabetes mellitus as a result of VA medical treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in May 2005 and June 2005 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided prior to the initial AOJ decision in this matter did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that compensation pursuant to 38 U.S.C.A. § 1151 is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

In addition, the Board notes that the Veteran was notified that a disability rating and an effective date for the award of benefits would be assigned if compensation pursuant to 38 U.S.C.A. § 1151 was awarded in a notice letter dated in May 2009 after the initial unfavorable decision on the claim by the AOJ.  The claim was subsequently readjudicated in a supplemental statement of the case in March 2010.  The Board acknowledges that VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As such, the May 2009 notice letter followed by readjudication in a March 2010 supplemental statement of the case cured any timing defect present.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in March 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Vanderbilt University Medical Center, Summit Medical Center, Psychiatric Hospital at Vanderbilt, Tennessee Christian Medical Center, and Drs. H.R., R.J., D.B., and R.H., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VHA medical opinion was obtained in January 2011.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that a Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claim, the Veteran demonstrated actually knowledge of this information.  The Veteran specifically indicated that he believed that his diabetes mellitus was due to VA's prescription of Zyprexa.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment and whether any physician had associated the Veteran's diabetes mellitus with Zyprexa.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  1151

The Veteran seeks entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus.  He contends that he developed the disorder as a result of taking medication, Olanzapine/Zyprexa, which was prescribed by VA for his bipolar disorder beginning in 2003.  

Under 38 U.S.C.A. § 1151, compensation benefits are available in certain instances for disability which is the result of VA treatment, as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2010).  See 38 C.F.R. § 3.361(d)(2).

The record reveals that the Veteran has had extensive treatment, including frequent hospitalization, at VA and non-VA facilities for symptoms of his psychiatric disorder, to include bipolar disorder.  The record also reveals that he had elevated glucose levels prior to receiving Zyprexa at VA in 2003.  However, he was clinically diagnosed with diabetes during the time he was taking Zyprexa prescribed by VA.  

Treatment records show that the Veteran was hospitalized at a private hospital in early June 2000 during which time he was prescribed Risperidone/Risperdal.  A blood glucose level of 94 mg/dL was measured at that time.  Shortly thereafter, in July 2000, a non-VA cardiologist reported that the Veteran had glucose intolerance with a fasting serum glucose level of 159 mg/dL in July, and, on follow-up, a hemoglobin A1c of 6.0 percent.  The cardiologist found that these results suggested borderline glucose intolerance.  Then in February 2001, the Veteran was hospitalized for depressive symptoms of bipolar disorder.  On admission, the Veteran was started on Nardil and Zyprexa (after discontinuing CNS protocol) per his request; these medications were continued after discharge.  

In February 2002, the Veteran was admitted at a VA emergency room for symptoms of his psychiatric disorder.  The hospital report shows that the Veteran had elevated blood glucose without history of diabetes.  During the hospitalization, blood testing revealed a blood glucose level of 157 mg/dL.  Several months later, a non-VA blood test revealed a glucose level of 79 mg/dL.  During this time, the Veteran continued to receive Zyprexa for treatment of his bipolar disorder.  Subsequent blood testing revealed a blood glucose level of 111 mg/dL in July 2002, 128 mg/dL in August 2002, and 82 mg/dL in January 2003.  

A September 2003 VA psychiatry note indicates that the Veteran's dose of Zyprexa was being increased.  Subsequent lab results show blood glucose levels of 155 mg/dL in December 2003; 144 mg/dL in December 2003; 192 mg/dL in January 2004; 182 mg/dL in March 2004; 113 mg/dL in March 2004; 154 mg/dL in May 2004; 178 mg/dL and 134 mg/dL in June 2004; and 171 mg/dL in July 2004.  The Veteran continued to receive Zyprexa from VA during this time.  

In February 2004, the Veteran's VA primary care provider noted that the glucose labs were high during the Veteran last visit and had, in fact, been high at every prior visit.  Accordingly, the Veteran was advised on diabetes disease process/management.  In March 2004, a VA staff physician similarly noted that the lab values showed possible diabetes.  The record shows that the Veteran was clinically diagnosed with type 2 diabetes mellitus by a non-VA cardiologist several months later in October 2004.  In November 2004, the Veteran informed his VA psychiatrist of his new-onset diabetes, and the VA psychiatrist discontinued Zyprexa.  Subsequent lab work in March 2005 revealed a blood glucose level of 170 mg/dL.  

In June 2005 the Veteran followed up with a VA psychologist.  He complained that he had developed diabetes while taking Zyprexa the year prior.  He denied a prior history of diabetes, and he requested an endocrinology consultation.  The VA psychologist consulted with the VA endocrinology department, who replied that "Zyprexa could possibly cause worsening of the diabetes even the onset of it, but on review of [the Veteran's] labs he seems to be stable and is not taking the Zyprexa." It was, therefore, determined that an endocrinology consultation was not needed.  Subsequent VA lab work from May 2006 revealed a blood glucose level of 125 mg/dL.  

In summary, the Veteran had elevated glucose levels while receiving Zyprexa from non-VA psychiatrists (prior to 2003).  However, he was clinically diagnosed during the time he was taking Zyprexa prescribed by VA in October 2004.  

The Board points out that there is some indication in the claims file that the Veteran was taking his medications inconsistently.  For instance, according to a January 2003 non-VA emergency room report, the Veteran was selectively taking (i.e., "not taking or taking sporadically over the last month") his numerous medications, which included Zyprexa.  Similarly, a March 2004 VA emergency room report notes that the Veteran was diagnosed with bipolar disorder, but did not regularly take his medications.  Then, while hospitalized in March 2004, the Veteran informed a VA chaplain that he often missed medication, so he would then double up to make up for the missed doses.  As a further indication that the Veteran did not take medications as prescribed, a VA psychiatrist in April 2005 wrote that the Veteran had a tendency to increase doses of medications beyond what was recommended.  

The Board also observes that the Veteran testified in January 2008 that he previously worked as a pharmaceutical sales representative.  In this capacity, he was aware that certain anti-psychotics, such as Zyprexa and Risperidone/Risperdal, are known to cause diabetes. 

The Veteran has submitted multiple articles regarding the association between Zyprexa and diabetes mellitus, type II.

In June 2010 the Board requested that an endocrinologist render an opinion regarding the etiology of the Veteran's diabetes mellitus.  In July 2010 a VA physician rendered an opinion regarding gastrointestinal disabilities.  Again, in December 2010, the Board requested that an endocrinologist render an opinion regarding the Veteran's diabetes mellitus.  In January 2011 a VA endocrinologist reviewed the Veteran's claims file and rendered an opinion.  The physician stated that the Veteran was initially started on Zyprexa in 2001 at a non-VA facility and received Zyprexa from the VA from 2003 to 2004.  The physician stated the during this time period the Veteran's glucose values rarely exceeded 200 mg/dL and that there were several glucose readings in the low 100's.  The physician stated that the Veteran's type 2 diabetes mellitus was less likely than not caused or permanently worsened as a result of Zyprexa prescribed by VA.  The physician reasoned that the Veteran had elevated glucose readings prior to being started on Zyprexa and that an elevated Hemoglobin A1c of 6 suggested that he may have had pre-diabetes.  In addition, the physician stated that the pathophysiology of diabetes starts years prior to a diagnosis.  Lastly, although the physician stated that it is possible for Zyprexa to cause type II diabetes or worsen existing diabetes, the physician found that there was evidence that the Veteran already had elevated blood sugars prior to starting Zyprexa.  The physician stated that Zyprexa can worsen diabetes in some patients but not all and in the physician's experience when Zyprexa affects diabetes, blood sugars are usually persistently over 200 mg/dL and sometimes over 400 mg/dL. 

The Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus is not warranted.  The Veteran was diagnosed with diabetes mellitus in October 2004 and is currently diagnosed with diabetes mellitus.  The Board acknowledges that the Veteran was prescribed Zyprexa by VA and that literature submitted by the Veteran indicates that Zyprexa may cause and/or exacerbate diabetes mellitus.  Although the Board has reviewed this literature, the articles are too general in nature to provide, alone, the necessary evidence to show that the Veteran's diabetes mellitus is due to VA's prescription of Zyprexa.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Board notes that a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not address the facts of the Veteran's specific case.

After consideration of the record, a VA endocrinologist rendered the opinion that the Veteran's diabetes mellitus, type II, was less likely than not caused by or exacerbated by the Zyprexa prescribed by VA.  The physician stated that the Veteran had elevated blood glucose readings prior to being started on Zyprexa and had an A1c of 6 prior to being started on Zyprexa suggesting that he may have had pre-diabetes.  While the endocrinologist indicated that it is possible for Zyprexa to worsen existing diabetes, in the endocrinologist's experience, when Zyprexa affects diabetes blood sugars were usually persistently over 200 mg/dL.  As such entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to compensation pursuant to 38 U.S.C.A. § 1151, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for type II diabetes mellitus, is denied.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenic affect disorder, and depression, to include as secondary to right ear hearing loss.  The service treatment records do not reveal any complaint, diagnosis or treatment for a psychiatric disorder.  On examination at separation from service in May 1964 he was not noted to have any psychiatric disorder.

The Veteran's post-service treatment records include treatment notes for a psychiatric disorder beginning in June 1993.  The post service treatment records reveal consistent diagnosis and treatment for various psychiatric disorders, including depression, severe depression, major depression, major depressive disorder, bipolar disorder, severe psychotic features, and psychosis.  The Veteran's post-service treatment notes show that he was treated with multiple medications including Zyprexa and Klonopin, and that he had attempted suicide.

Of note, in a private treatment note dated in July 2002 the Veteran reported that he had been depressed for over 15 years, starting in the mid 1980's when he suffered business losses.  He was diagnosed with bipolar mood disorder, type II.  In a December 2002 disability determination the Veteran reported that he was first treated for emotional disturbance in 1986 and was diagnosed with bipolar disorder.  The Veteran was noted to have obtained a bachelors degree in marketing in 1972 and that he subsequently worked in the pharmaceutical business for many years.  He was diagnosed with bipolar I disorder, alcohol dependence and Klonopin abuse or dependence.  In January 2003 the Veteran was admitted to the emergency room due to psychiatric symptoms.  He was diagnosed with bipolar I disorder, recurrent, severe, current episode mixed with alcohol dependence.  The Veteran complained of symptoms for four years.  In April 2004 he reported that his depression was due to the losing of his job.  In a July 2005 letter from Dr. R.J., the Veteran was noted to have received treatment for a depressive illness in the late 1970's and that he had been treated by Dr. R.J. regularly until the 1980's.  Dr. R.J. indicated that he treated the Veteran with the antidepressant Nardil.

In a statement dated in July 2003, the Veteran's daughter reported that he had struggled with bipolar disorder most of his adult life and that it had recently begun to debilitate him.  The Veteran's daughter also indicated that he was diagnosed with schizophrenia and has had auditory and other hallucinations.  She reported that he had been treated at Summit Hospital and that he could not hold down a job due to his condition.

At a hearing before the undersigned Veterans Law Judge in August 2008, the Veteran indicated that when he separated from the Air Force he had difficulty obtaining employment due to his hearing loss.  He stated that his discharge from the Air Force was a hardship discharge so that he could help his mother pay the bills and his inability to obtain employment led to depression.

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in March 2009.  After examination the Veteran was diagnosed with "schizoaffective disorder with paranoid (psychotic) and bipolar disorder features, not caused by or the result of military service, including service connected hearing loss; alcohol and drug dependence, not caused by or the result of military service, including service connected hearing loss."  The examiner noted that the Veteran's disability was chronic and debilitating and that the Veteran had episodes of psychosis, particularly paranoia.  The Veteran had multiple suicide attempts and numerous mental health hospital admissions.  The examiner noted that "there is no evidence that his mental illness was caused by, the result of or exacerbated by his military service (or within one year of his military service discharge) or his service-connected hearing loss."  The examiner continued to state that service connection may exist due to the "mystery of the circumstances of his humanitarian discharge from the Air Force."  However, the examiner could not make a determination regarding this due to the lack of records regarding the Veteran's discharge from service.  The examiner further found that the Veteran's psychiatric disorder was not due to or exacerbated by the Veteran's hearing loss stating that "[t]here is no established cause and effect connection between mild hearing loss and psychotic mental disorders."  The examiner stated that although there is an association between hearing loss and dementia, the Veteran did not have dementia.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds the examination report, dated in March 2009, as inadequate for several reasons.  First, the examiner did not provide a rationale for his determination that the Veteran's acquired psychiatric disorder was not at least as likely as not related to service.  In this regard, the examiner noted the absence of records documenting a link to service, thus relying on the absence of such records as the basis for his assessment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, the examination report is internally inconsistent as it states that the Veteran's acquired psychiatric disorder is not related to service or service-connected hearing loss and, at the same time, indicates that service connection may exist due to the "mystery of the circumstances of his humanitarian discharge from the Air Force."  As such, the Board finds that this claim must be remanded for further development.

The Veteran seeks service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any erectile dysfunction.  The Veteran's post-service treatment records reveal that in January 2004 and May 2004 the Veteran denied sexual dysfunction.  Subsequently in May 2005 the Veteran complained of erectile dysfunction and expressed concerns over developing impotence after taking Zyprexa.  The Veteran's post service treatment records do not reveal any indication that the Veteran's erectile dysfunction may be related to the Veteran's active service.

At a hearing before the undersigned Veterans Law Judge in August 2008, the Veteran indicated that he developed erectile dysfunction shortly after being diagnosed with diabetes mellitus.  The Veteran stated that he has not been prescribed any medication for his erectile dysfunction.

The Board acknowledges that the Veteran reports that he suffers from erectile dysfunction and finds the Veteran both competent and credible regarding his reports.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his reported erectile dysfunction.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is competent and credible to report that he suffers from erectile dysfunction and has been prescribed Zyprexa to treat his psychiatric disorder, the Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination regarding the etiology of his reported erectile dysfunction.

In addition, as the Veteran's asserts, in part, that his erectile dysfunction is due to the medication prescribed to treat his psychiatric disorder, his claim of entitlement to service connection for erectile dysfunction is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to service connection for erectile dysfunction until the issue of entitlement to service connection for an acquired psychiatric disorder is resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2008.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the VA medical examination report dated in March 2009 and on the Veteran's and other lay reports regarding the onset of his Veteran's psychiatric disorder, and opine as to whether it is at least as likely as not that any acquired psychiatric disorder found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any acquired psychiatric disorder found to be present is secondary to or aggravated by the service-connected right ear hearing loss.  The rationale for all opinions expressed should be provided in a legible report.

3.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any erectile dysfunction found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports of erectile dysfunction, and opine as to whether it is at least as likely as not that any erectile dysfunction found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any erectile dysfunction found to be present is secondary to or aggravated by an acquired psychiatric disorder, including the prescription of Zyprexa.  The rationale for all opinions expressed should be provided in a report.

4.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


